BASKIN, Judge
(dissenting).
I dissent because the reasons enunciated by the trial court do not constitute valid justification for departure from the sentencing guidelines under the facts of this case. See Anthony v. State, 524 So.2d 655 (Fla.1988); Davis v. State, 517 So.2d 670 (Fla.1987); Mathis v. State, 515 So.2d 214 (Fla.1987); Vanover v. State, 498 So.2d 899 (Fla.1986); Williams v. State, 492 So.2d 1308 (Fla.1986); Crosby v. State, 518 So.2d 477 (Fla. 5th DCA 1988); Brown v. State, 511 So.2d 719 (Fla. 1st DCA 1987). Cf. Traver v. State, 502 So.2d 1009 (Fla. 2d DCA 1987) (semi-invalid left helpless for fifteen hours). “An appellate court must look only to the reasons for departure enumerated by the trial court and must not succumb to the temptation to formulate its own reasons to justify the departure sentence.” Casteel v. State, 498 So.2d 1249, 1252 (Fla.1986); see Mayo v. State, 518 So.2d 458 (Fla. 4th DCA 1988).